
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 100
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Quayle (for
			 himself, Mr. Franks of Arizona,
			 Mr. Grijalva,
			 Mr. Gosar,
			 Mr. Pastor of Arizona, and
			 Mr. Schweikert) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing February 14, 2012, as the
		  centennial of the State of Arizona.
	
	
		Whereas after many changes in government administration,
			 territorial divisions, and additions, including lands acquired through the
			 Treaty of Guadalupe Hidalgo and the Gadsden Purchase, the Territory of Arizona
			 came into existence nearly 150 years ago after serving as a sacred home to
			 native cultures for thousands of years;
		Whereas Arizona is home to many of our Nation’s greatest
			 natural treasures, including the Sedona Red Rocks, the White Mountains, the
			 Painted Desert, the Petrified Forest, Monument Valley, Saguaro National Park,
			 the 12,000-foot San Francisco Peaks, and the Grand Canyon, one of the Seven
			 Wonders of the World and one that explorer John Wesley Powell said could not be
			 adequately represented in symbols of speech, nor by speech
			 itself;
		Whereas Arizona is also home to man-made wonders,
			 including innovative projects that have allowed much-needed fresh water to flow
			 to Arizona communities for decades, such as the Hoover Dam, Glen Canyon Dam,
			 Central Arizona Project, and the Salt River Project and its keystone element,
			 the Theodore Roosevelt Dam;
		Whereas Arizona has long been recognized for its richness
			 in natural resources, including the famous Five Cs of copper,
			 cattle, cotton, citrus, and climate that continue to sustain its and our
			 Nation’s economy;
		Whereas Arizona is a mosaic of cultures, cuisines, and
			 traditions, drawing continuing influence from 21 proud American Indian tribes
			 and its earliest prospectors, ranchers, cowboys, adventurers, and missionaries,
			 as well as a dynamic Hispanic community;
		Whereas all of these Arizonans were and remain bound by a
			 strong sense of independence and a willingness to persevere against the odds,
			 and today are again picking themselves up in the wake of devastating wildfires
			 and economic challenges;
		Whereas this unique Arizona spirit has nurtured leaders in
			 the arts, justice, conservation, and science, as well as some of our Nation’s
			 greatest 20th century statesmen, including Senators McFarland, Hayden, and
			 Goldwater, Representative Udall, and Supreme Court Justices Rehnquist and
			 O’Connor;
		Whereas Arizona's many military installations have
			 provided valuable contributions to the defense of the United States, and will
			 continue to do so for years to come;
		Whereas after nearly half a century as a United States
			 territory, Arizona became the 48th official member of the United States, and
			 its last contiguous State, on February 14, 1912; and
		Whereas Congress now takes this opportunity to celebrate
			 what has made Arizona so special for the past 100 years—its natural splendor,
			 innovative spirit, and cultural diversity—and what will continue to make it
			 special in the centuries to come: Now, therefore, be it
		
	
		That Congress recognizes the centennial of
			 the State of Arizona.
		
